DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 and 4-21 are currently pending.
Claims 2 and 3 have been canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered. 

Response to Amendments
Applicant’s amendments filed 02/14/2022 have been entered.
Claims 1 and 5 have been amended. Claims 2 and 3 have been canceled. Claims 20 and 21 have been added.
The Section 103 rejection has been updated to reflect Applicant’s amendments. A new section 103 has been added to reflect the addition of claims 20 and 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (JP 2008/222513 A; machine translation) in view of Matsudo (JP 2004/143008 A; machine translation).
Regarding claims 1, 4-10, 12-14, 16, and 18-19,
Yamada teaches an interlayer film for laminated glass in which the interlayer film is between a first (1) and second glass member (2) having a three-layer structure, the interlayer film comprising: a first layer (12), which intrinsically has a first and second principle surface opposed to each other and a lateral part (12a) connecting said principal surfaces as the layer has an edge with a thickness; a lateral covering part (16, 17) covers at least part of the lateral part of the first layer; a second layer (13) on the first principle surface; and a third layer (11) on the second Yamada: abstract; Figs. 1-14; par. 0018-0019, 0035-0037, and throughout the disclosure). 

    PNG
    media_image1.png
    317
    487
    media_image1.png
    Greyscale

The second layer (13) covers at least a part of the lateral part of the first layer be reaching at least part of the lateral part of the first layer and the lateral covering part is constituted by the second layer as shown in Figure 6 in which the second layer is a continuous piece with said lateral part (16, 17) (Yamada: Fig. 6). The third layer (11) covers at least part of the lateral part of the first layer by reaching at least part of the lateral part of the first, and the lateral covering part is constituted by the third layer as shown in Figure 6 in which the second layer is continuous piece with said lateral part (16, 17) (Yamada: Fig. 6). The lateral covering part of the interlayer film for laminated glass also reaches on at least part of the lateral parts of the first and second lamination glass member as the lateral covering part extends to the edges of the first and second lamination glass members (Yamada: Figs. 1-14). 100% of an entire surface area of the lateral part of the first layer is covered with the lateral covering part as the lateral covering part is shown to extend around the entire periphery of the first layer (Yamada: Figs. 9 and 10; par. 0046-0047
The lateral covering part (16, 17) may have a thickness, described as the total film thickness of Yamada, of from 0.5 to 1.4 mm which is within the claimed range of 0.05 mm and 2 mm (Yamada: par. 0021-0022).
The first layer comprises a thermoplastic resin (i.e. polyvinyl acetal) and a plasticizer (Yamada: par. 0035). The lateral covering part contains a thermoplastic resin (i.e. polyvinyl acetal) and a plasticizer (Yamada: par. 0035). The second and third layers also contain a thermoplastic resin and a plasticizer (Yamada: par. 0035).
Yamada does not explicitly teach wherein the first layer contains a thermoplastic resin other than a polyvinyl acetal resin. However, the claim does not preclude polyvinyl acetal resin from being present within the layer as comprising language is utilized.
Matsudo teaches a single or multilayer interlayer for use in laminated glass (Matsudo: abstract). The interlayer may be composed of a thermoplastic resin such as polyvinyl acetal with a plasticizer such as in Yamada (Matsudo: abstract; par. 0021, 0031-0035, and throughout the disclosure). Matsudo teaches that the thermoplastic resin used for the interlayer films are not particularly limited; however, polyvinyl acetal with a plasticizer is preferably used. Matsudo further teaches it is conventional in the art to use interlayer films of other thermoplastic resins including polyurethane, ethylene-vinyl acetate, etc. which are thermoplastic resins utilized in Applicant’s specification (Matsudo: par. 0035 and Applicant’s PGpub: par. 0120). The resins may be selected based on the balance of various properties such as transparency, weather resistance, toughness, and proper adhesion to a glass plate in which the thermoplastic resins may be used alone or in combination (Matsudo: par. 0035).
Yamada and Matsudo are in the corresponding field of interlayers for use in laminated glass. Therefore, it would be obvious to one of ordinary skill in the art to add a thermoplastic 
Yamada is silent the content of the plasticizer in the first layer, relative to 100 parts by weight of the thermoplastic resin in the first layer is larger than a content of the plasticizer in the lateral covering part, relative to 100 parts by weight of the thermoplastic resin in the lateral covering part by 15 parts by weight or more.
However, Yamada does teach that the plasticizer content of the first layer (12) is higher than that of the lateral covering part (16, 17) (Yamada: par. 0036). Yamada further teaches that the higher the plasticizer content is directly tied to the softness of the layer which in turn directly effects the sound insulation properties in which the lower the plasticizer content results in better sound insulation properties whereas a higher content improves handleability and mechanical strength of the film (Yamada: par. 0019). Thus, one of ordinary skill in the art would recognize the plasticizer content in the first layer and lateral covering part as a result effect variable directly tied to adjusting the sound insulation properties and the mechanical strength and handleability of the interlayer. See MPEP 2145.05 B. As such, it would be obvious to one of ordinary skill in the art to increase the plasticizer content of the first layer of Yamada relative to 100 parts by weight of the lateral covering part by 15 parts by weight or more to provide improved sound insulation properties and mechanical strength and handleability in the desired areas of the interlayer film.
Yamada and Matsudo are silent towards the first layer shear elastic modulus being 0.17 MPa or less and the lateral covering part having a shear elastic modulus of more than 1 MPa.
However, Yamada in view of Matsudo teaches the same structure for the interlayer film, including the claimed structure and thickness values and the disclosed compositions with the claimed plasticizer contents. Therefore, it would be expected to have the claimed shear elastic modulus at 25ºC relationship between the first layer having 0.17 MPa or less and the lateral covering part of 1 MPa or more.  
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.
Regarding claims 11 and 15,
Yamada teaches the interlayer film required by claims 10 and 13. As Yamada teaches the lateral covering part (16, 17) may have a different plasticizer content resulting in different properties from the second layer and third layer, it may be considered a different “material” as there is no special definition for “material” in the specification (Yamada: par. 0007, 0009-0014, 0019-0020, and 0044-0049).
Regarding claim 17,
Yamada teaches the interlayer film required by claim 1. The lateral covering part (16, 17) may have a thickness, described as the total film thickness of the interlayer of Yamada, of from 0.5 to 1.4 mm (Yamada: par. 0021-0022). The first layer (12) may have a thickness of from 0.08 mm or more (Yamada: par. 0021-0022
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Matsudo and in further view of Iwamoto et al. (WO 2015/108119 A1 with US 2016/0311199 A1 as the English equivalent).
Regarding claim 20,
Yamada in view of Matsudo teach the interlayer film required by claim 1. However, Yamada and Matsudo do not explicitly teach the addition of the claimed platinum or palladium particles.
Iwamoto teaches an interlayer film for laminated glass comprising multiple layers and including overlapping materials as the claimed invention and that of Yamada and Matsudo (Iwamoto: abstract). Iwamoto further teaches the addition of an ultraviolet ray absorber which may include platinum or palladium particles whose surface may be coated with silica (Iwamoto: par. 0135). The ultraviolet ray absorbers improve and maintain the transmittance properties during use (Iwamoto: par. 0132).
Yamada, Matsudo, and Iwamoto are in the corresponding field of interlayers for use in laminated glass. Therefore, it would be obvious to one of ordinary skill in the art to add the claimed platinum or palladium particles to the interlayer of Yamada to serve as an ultraviolet ray absorber to improve and maintain transmittance properties as taught by Iwamoto.
Regarding claim 21,
Yamada in view of Matsudo teach the interlayer film required by claim 1. However, Yamada and Matsudo do not explicitly teach the addition of the claimed phthalocyanine, phthalocyanine, or anthracyanine compounds.
Iwamoto teaches an interlayer film for laminated glass comprising multiple layers and including overlapping materials as the claimed invention and that of Yamada and Matsudo (Iwamoto: abstract). Iwamoto further teaches the addition of a heat shielding material which may include one more of phthalocyanine, phthalocyanine, or anthracyanine compounds (Iwamoto: par. 0105-0108). The heat shielding materials, called ingredient X, improve heat shielding properties (Iwamoto: par. 0102-0110).
Yamada, Matsudo, and Iwamoto are in the corresponding field of interlayers for use in laminated glass. Therefore, it would be obvious to one of ordinary skill in the art to add the claimed phthalocyanine, phthalocyanine, or anthracyanine compounds to the interlayer of Yamada to serve as a heat shielding material to improve heat shielding properties as taught by Iwamoto.

Response to Arguments
Applicant’s arguments filed 02/14/2022 regarding Yamada not teaching the new limitation alone are moot as it does not pertain to the updated prior art combination provided in the updated rejection above. Applicant’s arguments that are applicable to the updated rejection have been fully considered but they are not found persuasive for the reasons provided below.
Applicant argues superior and unexpected results regarding the claimed interlayer film for laminated glass having enhanced sound insulating properties and to make foaming less likely 
It is noted that the burden of Applicant to provide data displaying comparative data displaying the alleged unexpected result is unobvious and of both statistical and practical significance. See MPEP 716.02(b). It is further noted that in order to establish unexpected results over a claimed range, Applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02(d) II. Additionally, the claims must be commensurate in scope with the proffered data to provide a nexus between the claims and the data establishing evidence of unexpected results. See MPEP 716.02(d).
The argument is not found persuasive as Applicant’s claim 1 is not commensurate in scope with Examples which detail the alleged superior effect. That is, Examples 8-12 and 15-17 all utilize a specific thermoplastic polymer (PVB) with specific plasticizer content, acetalization degrees, content of hydroxyl groups, none of which is in Claim 1. Additionally, the alleged superior and unexpected affects are not in claim 1.
Examples 1-7 appear to detail that thermoplastic resins such as PVA can work for the claimed improved sound insulation properties and foaming at the end part. Thus, it appears that more than just Examples 8-12 and 15-17 can work which utilizes the polymer used by Yamada. Applicant has not explained exactly what components in Examples 8-12 and 15-17 attribute the unexpected affect. For at least the reasons listed above, the claim to superior and unexpected results is not sufficient to overcome the current cited art of record.
It is further noted that Applicant argues that Yamada fails to recognize the significance and/or technical meaning of the claimed subject matter. However, Yamada is in a corresponding Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). See MPEP 2145 II. Additionally, Yamada does teach toward improving sound insulation which is one of the alleged superior properties in Applicant’s disclosure.
Applicant argues that the cited prior art does not teach or suggest the new limitations required by claims 20 and 21.
The argument is persuasive. However, a new prior art reference is utilized to address these newly added limitations. Please see the updated rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783